              Case 2:20-bk-50425-MPP                            Doc 5 Filed 03/09/20 Entered 03/09/20 11:53:43                               Desc
                                                                Main Document    Page 1 of 2

              Fill in this information to identify your case:

 Debtor 1                  Melinda Mae Zapata
                           First Name                       Middle Name                Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name                Last Name

                                                    EASTERN DISTRICT OF TENNESSEE, NORTHEASTERN
 United States Bankruptcy Court for the:            DIVISION

 Case number
 (if known)
                                                                                                                                    Check if this is an
                                                                                                                                     amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                        12/15


If you are an individual filing under chapter 7, you must fill out this form if:
creditors have claims secured by your property, or
you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on
        the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must sign
          and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
         write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral   What do you intend to do with the property that     Did you claim the property
                                                                secures a debt?                                     as exempt on Schedule C?



    Creditor's         Credit Acceptance Corp                              Surrender the property.                              No
    name:                                                                  Retain the property and redeem it.
    Description of
                                                                          Retain the property and enter into a Reaffirmation     Yes
                          2008 GMC Acadia AWD                               Agreement.
    property                                                               Retain the property and [explain]:
    securing debt:



    Creditor's         Heights Finance Corporation                         Surrender the property.                               No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a Reaffirmation   Yes
    Description of        19" tv, 32" tv, 50" tv, dell                        Agreement.
    property              laptop, Canon Digital camera,                   Retain the property and [explain]:
    securing debt:        roku,                                           avoid lien using 11 U.S.C. § 522(f)


    Creditor's         Superior Financial Services Inc                    Surrender the property.                               No
    name:              670                                                   Retain the property and redeem it.
                                                                                                                                  Yes
                                                                           Retain the property and enter into a Reaffirmation
    Description of        2004 Nissan Quest                                   Agreement.


Official Form 108                                     Statement of Intention for Individuals Filing Under Chapter 7                                        page 1

Software Copyright (c) 2020 CINGroup - www.cincompass.com
            Case 2:20-bk-50425-MPP                          Doc 5 Filed 03/09/20 Entered 03/09/20 11:53:43                                    Desc
                                                            Main Document    Page 2 of 2

 Debtor 1      Zapata, Melinda Mae                                                                   Case number (if known)


     property                                                           Retain the property and [explain]:
     securing debt:



     Creditor's    Superior Financial Services Inc                      Surrender the property.                                    No
     name:         670                                                  Retain the property and redeem it.
                                                                                                                                   Yes
                                                                        Retain the property and enter into a Reaffirmation
     Description of    19" tv, 32" tv, 50" tv, dell                        Agreement.
     property          laptop, Canon Digital camera,                   Retain the property and [explain]:
     securing debt:    roku,                                            avoid lien using 11 U.S.C. § 522(f)

 Part 2:  List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill in
the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended. You
may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                             Will the lease be assumed?

 Lessor's name:              Progressive Leasing                                                                               No
                                                                                                                                 Yes

 Description of leased       The contract is for a sectional, tv stand and storage shelf.
 Property:



 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Melinda Mae Zapata                                                     X
       Melinda Mae Zapata                                                             Signature of Debtor 2
       Signature of Debtor 1

       Date        March 9, 2020                                                  Date




Official Form 108                                     Statement of Intention for Individuals Filing Under Chapter 7                                        page 2

Software Copyright (c) 2020 CINGroup - www.cincompass.com
